

114 S3139 IS: Energy Tax Fairness Act of 2016
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3139IN THE SENATE OF THE UNITED STATESJuly 7, 2016Mr. Brown (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow the energy credit for certain high-efficiency
			 linear generator property.
	
 1.Short titleThis Act may be cited as the Energy Tax Fairness Act of 2016. 2.Energy credit allowed for qualified high-efficiency linear generator property (a)In generalSubparagraph (A) of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vi), by adding or at the end of clause (vii), and by adding at the end the following new clause:
				
 (viii)qualified high-efficiency linear generator property,. (b)Application of 30-Percent creditClause (i) of section 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking and at the end of subclause (III) and by adding at the end the following new subclause:
				
 (V)qualified high-efficiency linear generator property, and. (c)Qualified high-Efficiency linear generator propertySubsection (c) of section 48 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Qualified high-efficiency linear generator property
 (A)In generalThe term qualified high-efficiency linear generator property means a stationary linear generator power plant which has— (i)a nameplate capacity of less than 2,000 kilowatts, and
 (ii)an electricity-only generation efficiency of greater than 30 percent. (B)LimitationsIn the case of qualified high-efficiency linear generator property placed in service during the taxable year, the credit otherwise determined under subsection (a) for such year with respect to such property shall not exceed an amount equal to $1,500 for each 0.5 kilowatt of capacity of such property.
 (C)Stationary linear generator power plantThe term stationary linear generator power plant means an integrated system consisting of translators, cylinders, electricity-generating equipment, and associated balance of plant components which converts a fuel or waste heat into electricity for stationary applications. Such term includes all secondary components located between the infrastructure for fuel delivery in place before the property taken into account under subparagraph (A) was placed in service and the infrastructure for power distribution so in place, including equipment and controls for meeting relevant power standards, such as voltage, frequency, and power factors.
 (6)TerminationThe term qualified high-efficiency linear generator property shall not include any stationary linear generator power plant the construction of which does not begin before January 1, 2022..
 (d)Effective dateThe amendments made by this section shall apply to periods after December 31, 2016, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).